Citation Nr: 0104610	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for plantar 
warts/callosities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from January 1971 to 
January 1974.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  In August 1999 the 
Board remanded this claim to the RO so that medical evidence, 
an examination and a medical opinion could be obtained.  The 
VA examiner was requested to render an opinion as to whether 
or not the veteran's plantar warts/callosities were related 
to his period of active service and any treatment therein.  

Review of the record shows that the veteran was treated 
multiple times for plantar warts and callosities in service 
and again post-service by VA medical facilities.  The March 
2000 examination report states that the veteran's plantar 
warts and callosities are a result of pes planus and 
malformed toes.  While the examiner does provide an 
etiological basis for the veteran's plantar 
warts/callosities, that is, that they are secondary to pes 
planus and malformed toes, he did not address whether or not 
they were incurred in service or related to events or 
treatment therein.  The mere fact that they are secondary to 
his pes planus does not preclude a determination that they 
were incurred in service.  

Moreover, the examiner's statement relating the veteran's 
plantar warts/callosities to his pes planus raises an 
inferred claim to reopen this issue, which was originally 
denied by the RO in November 1981.  The finality of this 
decision may be suspect since the record contains no 
indication that notice of this decision was provided to the 
veteran.  In any case, due to the March 2000 opinion, the 
claim of entitlement to service connection for pes planus is 
inextricably intertwined with the veteran's claim of 
entitlement to service connection for plantar warts and 
callosities currently on appeal and therefore must be 
addressed.  Harris v. Derwinski, 12 Vet. App. 11, 20 (1998).  
Accordingly, the RO must adjudicate the question of whether 
the veteran has submitted new and material evidence to reopen 
his claim of entitlement to service connection for pes 
planus, to include consideration of the finality of the 
November 1981 decision.    

The Board further notes that the examiner did not address 
whether the veteran's period of active service aggravated his 
pes planus, malformed toes, plantar warts or callosities.  

Accordingly, the opinion provided in the March 2000 
examination is insufficient to meet the request made in the 
Board's August 1999 remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Given this holding, and the RO's failure to ensure 
compliance with the Board's prior remand, the Board finds 
that this claim must be remanded for the second time prior to 
consideration of the veteran's claim.  Accordingly, the case 
is remanded to the RO for performance of the development 
outlined above and in the action paragraphs below.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should forward the claims file 
back to the VA examiner who conducted the 
March 2000 examination and request that 
he clarify his opinion.  Specifically, he 
should be asked to render an opinion as 
to the following:

(a)  Whether the veteran's pes planus and 
malformed toes were incurred in or 
aggravated by his period of active 
service.

(b)  Whether the veteran's plantar 
warts/callosities, even if secondary to 
his pes planus and malformed toes, were 
incurred or aggravated during his period 
of active service.

In the event that the examiner who 
conducted the March 2000 examination is 
not available, the record should be 
forwarded to another VA examiner for 
review.  No examination of the veteran is 
necessary unless the examiner finds that 
it is necessary.

2.  The RO should adjudicate the 
veteran's inferred petition to reopen a 
claim of entitlement to service 
connection for pes planus, to include 
addressing whether the November 1981 
decision is final due to the absence of 
any indication that notice of this 
decision was sent to the veteran.  A 
Statement of the Case on this issue 
should also be rendered.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




